Citation Nr: 1630708	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic cardiomyopathy, status post-traumatic myocardial infarction and ventricular aneurysm resection, including as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to June 1969.  Service records show that his service included a period of active duty in the Republic of Vietnam (RVN).  

This case comes to the Board of Veterans' Appeals (Board) on appeal of August and September 2011 rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2013, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in May 2015 for further development of the evidence.  This has been accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  Cardiovascular disease was not evident during service or until several years thereafter and is not shown to have been caused by any in-service event.

2.  In an April 1979 motorcycle accident, the Veteran sustained a traumatic anterior wall myocardial infarct with secondary ventricular aneurysm for which he underwent resection in August 1979.  

3.  The current cardiac diagnoses include supraventricular arrhythmia, cardiomyopathy, and status post implanted automatic implantable cardioverter defibrillator.  

4.  Coronary artery disease is not currently demonstrated.  


CONCLUSION OF LAW

Ischemic cardiomyopathy, status post-traumatic myocardial infarction and ventricular aneurysm resection, was neither incurred in nor aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in August 2015.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cardiovascular disease, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma, ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease.  38 C.F.R. § 3.309(e) (2013). 

Aside from these presumptive provisions, service connection may be established by satisfactory proof of direct service connection. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In accordance with VA regulations, the National Academy of Science (NAS) issued "Veterans and Agent Orange: Update 2012" (Update 2012).  The attached notice explains a determination made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes:  Hypertension; Stroke; Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses); Cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; Cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); and pancreatic cancer); Bone and joint cancer; Melanoma; Nonmelanoma skin cancer (basal cell and squamous cell); Breast cancer; Cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); Urinary bladder cancer; Renal cancer (kidney and renal pelvis); Cancers of brain and nervous system (including eye); Endocrine cancers (including thyroid and thymus); Leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); Cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption); Reproductive effects (including infertility, spontaneous abortion other than after paternal exposure to TCDD; and - in offspring of exposed people - neonatal death, infant death, stillborn, low birth weight, birth defects (other than spina bifida), and childhood cancer (including acute myeloid leukemia));Neurobehavioral disorders (cognitive and neuropsychiatric); Neurodegenerative diseases (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); Chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy); Respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung); Gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers); Immune system disorders (immune suppression, allergy, and autoimmunity); Circulatory disorders (other than ischemic heart disease); Endometriosis; Effects on thyroid homeostasis; Hearing loss; Eye problems; and Bone conditions.  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Analysis 

The Veteran contends that service connection is warranted for heart disease, which is deemed to be related to the Veteran's exposure to defoliants while he served in the Republic of Vietnam (RVN).  Review of the record shows that the Veteran served in the RVN from September 1968 to February 1969.  

It is initially noted that review of the Veteran's STRs shows no complaint or manifestation of coronary artery disease while he was on active duty.  On examination for separation from service, clinical evaluation of the heart was normal.  The Veteran's blood pressure reading was 100/70.  

Post-service medical records do not demonstrate manifestations of heart disease within one year of service separation.  The record shows that the Veteran sustained a traumatic anterior wall myocardial infarct with secondary ventricular aneurysm in a motorcycle accident in April 1979.  He underwent a resection of the ventricular aneurysm in August 1979.  The Veteran was hospitalized at a VA facility in December 1982 for complaints of chest pain.  At that time, he underwent a stress test that showed no ischemic ST-T changes or arrhythmia.  The diagnosis was status post traumatic heart and MI.  Chest pain probably due to muscular pain.  

An examination was conducted by VA in December 1982.  At that time, it was reported that he had suffered a traumatic myocardial infarction following a motorcycle accident in April 1979.  He had been treated by a private physician for congestive heart failure in July 1979 at which time a large ventricular aneurysm was discovered.  The Veteran underwent a ventricular aneurysm resection in August 1979 and had been maintained on Coumadin for seven months following the surgery.  Cardiovascular examination showed regular rhythm, without gallops or murmurs.  Blood pressure readings were normal.  The diagnosis was normal cardiac status.  

Private treatment records show that in June 2007 the Veteran was noted to have ventricular tachycardia, ischemic cardiomyopathy, and coronary artery disease, with history of anterior wall myocardial infarction following a motorcycle accident and stress nuclear perfusion study revealing a large anterior scar with no peri-infarct ischemia.  Private treatment records dated in December 2006 include impressions of an episode of congestive heart failure and severe ischemic cardiomyopathy due to traumatic left anterior descending artery injury.  

An examination was conducted by VA in March 2010.  At that time, the Veteran's history of cardiac arrhythmia after a motor vehicle accident was noted.  This had necessitated defibrillator placement in 1996 at which time a diagnosis of cardiomyopathy was made.  After examination, the impressions were cardiomyopathy, status post AICD implant, and history of cardiac arrhythmia.  The examiner noted that the Veteran did not have coronary artery disease, mainly cardiomyopathy.  

In a May 2015 letter, the Veteran's private physician stated that the Veteran had a history of severe ischemic cardiomyopathy and recurrent ventricular arrhythmias.  It was noted that he had been exposed to Agent Orange during service and had been asked to give an opinion on whether or not any of the cardiovascular issues could be attributed to Agent Orange exposure or were the result of a motorcycle accident in 1979 when he severed a main coronary artery.  The physician opined that it was impossible to say.  The Veteran had suffered a devastating cardiovascular event in 1979 that contributed to cardiac dysfunction; however, he had had severe arrhythmias and dysfunction in other walls of the heart that were not directly affected by the left anterior descending artery transection.  Given the young age of the Agent Orange exposure and the cardiac event, the physician did not believe that it was possible to exclude that Agent Orange exposure could have contributed to his cardiovascular morbidity.  

An examination was conducted by VA in August 2015.  At that time, the diagnoses were supraventricular arrhythmia, cardiomyopathy, and implanted automatic implantable cardioverter defibrillator.  The examiner was requested to render an opinion regarding whether a diagnosis of coronary artery disease could be related to Agent Orange exposure, a motor vehicle accident, or both.  After examination of the Veteran and complete review of the medical records, the examiner opined that the Veteran did not have coronary artery disease, but cardiomyopathy and arrhythmia, which is not coronary artery disease.  

The record shows that the Veteran did not manifest heart disease during service or within one year thereafter.  He is first shown to manifest the claimed disability following an injury of his heart that he sustained in a motorcycle accident.  While his private physician has indicated that he may have additional heart disability that could be the result of herbicide exposure, the VA physician in August 2015 opined that the diagnoses of arrhythmia and cardiomyopathy were not considered to be coronary artery disease for which service connection may be presumed to result from herbicide exposure.  As the Veteran does not manifest heart disease for which the presumption is applicable, service connection must be denied on this basis.  As noted, he did not manifest heart disease during service or within the first post service year, so that service connection may also not be established on a direct or chronic disease presumptive basis.  Because the private medical opinion is speculative as to whether Agent Orange exposure played a role in the Veteran's heart disease and the August 2015 VA examiner reviewed the private opinion and explained why Agent Orange exposure did not play any role in the cause of heat disability, the Board finds the latter opinion to be of greater probative value.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for ischemic cardiomyopathy, status post-traumatic myocardial infarction and ventricular aneurysm resection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for ischemic cardiomyopathy, status post-traumatic myocardial infarction and ventricular aneurysm resection, including as a result of herbicide exposure, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


